(Slip Opinion)              OCTOBER TERM, 2015                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

     MENOMINEE INDIAN TRIBE OF WISCONSIN v. 

             UNITED STATES ET AL. 


CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
          THE DISTRICT OF COLUMBIA CIRCUIT

  No. 14–510.      Argued December 1, 2015—Decided January 25, 2016
Pursuant to the Indian Self-Determination and Education Assistance
  Act (ISDA), petitioner Menominee Indian Tribe of Wisconsin con-
  tracted with the Indian Health Service (IHS) to operate what would
  otherwise have been a federal program and to receive an amount of
  money equal to what the Government would have spent on operating
  the program itself, including reimbursement for reasonable contract
  support costs. 25 U.S. C. §§450f, 450j–1(a). After other tribal enti-
  ties successfully litigated complaints against the Federal Govern-
  ment for failing to honor its obligation to pay contract support costs,
  the Menominee Tribe presented its own contract support claims to
  the IHS in accordance with the Contract Disputes Act of 1978 (CDA),
  which requires contractors to present each claim to a contracting of-
  ficer for decision, 41 U.S. C. §7103(a)(1). The contracting officer de-
  nied some of the Tribe’s claims because they were not presented with-
  in the CDA’s 6-year limitations period. See §7103(a)(4)(A).
     The Tribe challenged the denials in Federal District Court, arguing
  that the limitations period should be tolled for the nearly two years
  in which a putative class action, brought by tribes with parallel com-
  plaints, was pending. As relevant here, the District Court eventually
  denied the Tribe’s equitable-tolling claim, and the Court of Appeals
  affirmed, holding that no extraordinary circumstances beyond the
  Tribe’s control caused the delay.
Held: Equitable tolling does not apply to the presentment of petitioner’s
 claims. Pp. 5–9.
    (a) To be entitled to equitable tolling of a statute of limitations, a
 litigant must establish “(1) that he has been pursuing his rights dili-
 gently, and (2) that some extraordinary circumstance stood in his
2          MENOMINEE TRIBE OF WIS. v. UNITED STATES

                                  Syllabus

    way and prevented timely filing.” Holland v. Florida, 560 U.S. 631,
    649. The Tribe argues that diligence and extraordinary circumstanc-
    es should be considered together as factors in a unitary test, and it
    faults the Court of Appeals for declining to consider the Tribe’s dili-
    gence in connection with its finding that no extraordinary circum-
    stances existed. But this Court has expressly characterized these two
    components as “elements,” not merely factors of indeterminate or
    commensurable weight, Pace v. DiGuglielmo, 544 U.S. 408, 418, and
    has treated them as such in practice, see Lawrence v. Florida, 549
U.S. 327, 336–337. The Tribe also objects to the Court of Appeals’
    interpretation of the “extraordinary circumstances” prong as requir-
    ing the showing of an “external obstacle” to timely filing. This Court
    reaffirms that this prong is met only where the circumstances that
    caused a litigant’s delay are both extraordinary and beyond its con-
    trol. Pp. 5–7.
       (b) None of the Tribe’s excuses satisfy the “extraordinary circum-
    stances” prong of the test. The Tribe had unilateral authority to pre-
    sent its claims in a timely manner. Its claimed obstacles, namely, a
    mistaken reliance on a putative class action and a belief that pre-
    sentment was futile, were not outside the Tribe’s control. And the
    significant risk and expense associated with presenting and litigating
    its claims are far from extraordinary. Finally, the special relation-
    ship between the United States and Indian tribes, as articulated in
    the ISDA, does not override clear statutory language. Pp. 7–8.
764 F.3d 51, affirmed.

    ALITO, J., delivered the opinion for a unanimous Court.
                        Cite as: 577 U. S. ____ (2016)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 14–510
                                   _________________


    MENOMINEE INDIAN TRIBE OF WISCONSIN, 

      PETITIONER v. UNITED STATES, ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

    APPEALS FOR THE DISTRICT OF COLUMBIA CIRCUIT

                               [January 25, 2016]


  JUSTICE ALITO delivered the opinion of the Court.
  Petitioner Menominee Indian Tribe of Wisconsin (Tribe)
seeks equitable tolling to preserve contract claims not
timely presented to a federal contracting officer. Because
the Tribe cannot establish extraordinary circumstances
that stood in the way of timely filing, we hold that equit-
able tolling does not apply.
                                I
   Congress enacted the Indian Self-Determination and
Education Assistance Act (ISDA), Pub. L. 93–638, 88 Stat.
2203, 25 U.S. C. §450 et seq., in 1975 to help Indian tribes
assume responsibility for aid programs that benefit their
members. Under the ISDA, tribes may enter into “self-
determination contracts” with federal agencies to take
control of a variety of federally funded programs. §450f. A
contracting tribe is eligible to receive the amount of money
that the Government would have otherwise spent on the
program, see §450j–1(a)(1), as well as reimbursement for
reasonable “contract support costs,” which include admin-
istrative and overhead costs associated with carrying out
the contracted programs, §§450j–1(a)(2), (3), (5).
2       MENOMINEE TRIBE OF WIS. v. UNITED STATES

                     Opinion of the Court

   In 1988, Congress amended the ISDA to apply the Con-
tract Disputes Act of 1978 (CDA), 41 U.S. C. §7101 et seq.,
to disputes arising under the ISDA. See 25 U.S. C.
§450m–1(d); Indian Self-Determination and Education
Assistance Act Amendments of 1988, §206(2), 102 Stat.
2295. As part of its mandatory administrative process for
resolving contract disputes, the CDA requires contractors
to present “[e]ach claim” they may have to a contracting
officer for decision. 41 U.S. C. §7103(a)(1). Congress later
amended the CDA to include a 6-year statute of limita-
tions for presentment of each claim. Federal Acquisition
Streamlining Act of 1994, 41 U.S. C. §7103(a)(4)(A).
   Under the CDA, the contracting officer’s decision is
generally final, unless challenged through one of the
statutorily authorized routes. §7103(g). A contractor
dissatisfied with the officer’s decision may either take an
administrative appeal to a board of contract appeals or file
an action for breach of contract in the United States Court
of Federal Claims. §§7104(a), (b)(1), 7105(b). Both routes
then lead to the United States Court of Appeals for the
Federal Circuit for any further review.          28 U.S. C.
§1295(a)(3); 41 U.S. C. §7107(a)(1); see 25 U.S. C.
§450m–1(d). Under the ISDA, tribal contractors have a
third option. They may file a claim for money damages in
federal district court, §§450m–1(a), (d), and if they lose,
they may pursue an appeal in one of the regional courts of
appeals, 28 U.S. C. §1291.
   Tribal contractors have repeatedly complained that the
Federal Government has not fully honored its obligations
to pay contract support costs. Three lawsuits making such
claims are relevant here.
   The first was a class action filed by the Ramah Navajo
Chapter alleging that the Bureau of Indian Affairs (BIA)
systematically underpaid certain contract support costs.
Ramah Navajo Chapter v. Lujan, No. 1:90–cv–0957
(D NM) (filed Oct. 4, 1990). In 1993, Ramah successfully
                  Cite as: 577 U. S. ____ (2016)            3

                      Opinion of the Court

moved for certification of a nationwide class of all tribes
that had contracted with the BIA under the ISDA. See
Order and Memorandum Opinion in Ramah Navajo Chap-
ter v. Lujan, No. 1:90–cv–0957 (D NM, Oct. 1, 1993), App.
35–40. The Government argued that each tribe needed to
present its claims to a contracting officer before it could
participate in the class. Id., at 37–38. But the trial court
held that tribal contractors could participate in the class
without presentment, because the suit alleged systemwide
flaws in the BIA’s contracting scheme, not merely breaches
of individual contracts. Id., at 39. The Government did
not appeal the certification order, and the Ramah class
action proceeded to further litigation and settlement.
   The second relevant ISDA suit raised similar claims
about contract support costs but arose from contracts with
the Indian Health Service (IHS). Cherokee Nation of Okla.
v. United States, No. 6:99–cv–0092 (ED Okla.) (filed Mar.
5, 1999). In Cherokee Nation, two tribes filed a putative
class action against IHS. On February 9, 2001, the Dis-
trict Court denied class certification without addressing
whether tribes would need to present claims to join the
class. Cherokee Nation of Okla. v. United States, 199
F. R. D. 357, 363–366 (ED Okla.). The two plaintiff tribes
did not appeal the denial of class certification but proceeded
to the merits on their own, eventually prevailing before
this Court in a parallel suit. See Cherokee Nation of Okla.
v. Leavitt, 543 U.S. 631 (2005).
   The third relevant case is the one now before us. In this
case, the Tribe presented its contract support claims (for
contract years 1995 through 2004) to IHS on September 7,
2005, shortly after our Cherokee Nation ruling. As rele-
vant here, the contracting officer denied the Tribe’s claims
based on its 1996, 1997, and 1998 contracts because, inter
alia, those claims were barred by the CDA’s 6-year statute
4        MENOMINEE TRIBE OF WIS. v. UNITED STATES

                        Opinion of the Court

of limitations.1 The Tribe challenged the denials in the
United States District Court for the District of Columbia,
arguing, based on theories of class-action and equitable
tolling, that the limitations period should be tolled for the
707 days that the putative Cherokee Nation class had been
pending. See American Pipe & Constr. Co. v. Utah, 414
U.S. 538 (1974) (class-action tolling); Holland v. Florida,
560 U.S. 631 (2010) (equitable tolling).
   Initially, the District Court held that the limitations
period was jurisdictional and thus forbade tolling of any
sort. 539 F. Supp. 2d 152, 154, and n. 2 (DDC 2008). On
appeal, the United States Court of Appeals for the District
of Columbia Circuit concluded that the limitations period
was not jurisdictional and thus did not necessarily bar
tolling. 614 F.3d 519, 526 (2010). But the court held that
the Tribe was ineligible for class-action tolling during the
pendency of the putative Cherokee Nation class, because
the Tribe’s failure to present its claims to IHS made it
“ineligible to participate in the class action at the time
class certification [was] denied.” 614 F.3d, at 527 (apply-
ing American Pipe). The court then remanded the case to
the District Court to determine the Tribe’s eligibility for
equitable tolling.
   On remand, the District Court concluded that the
Tribe’s asserted reasons for failing to present its claims
within the specified time “do not, individually or collec-
tively, amount to an extraordinary circumstance” that
could warrant equitable tolling. 841 F. Supp. 2d 99, 107 (DC
2012) (internal quotation marks omitted). This time, the
Court of Appeals affirmed. 764 F.3d 51 (CADC 2014). It
——————
  1 Because the contract claims accrued no later than the end of each

calendar-year contract, the District Court determined, the statute of
limitations for the 1996, 1997, and 1998 contracts had run by January
1st of the years 2003, 2004, and 2005, respectively. 539 F. Supp. 2d
152, 154, n. 1 (DC 2008). The Tribe does not dispute the timing of
accrual before this Court.
                  Cite as: 577 U. S. ____ (2016)             5

                      Opinion of the Court

explained that, “[t]o count as sufficiently ‘extraordinary’ to
support equitable tolling, the circumstances that caused a
litigant’s delay must have been beyond its control,” and
“cannot be a product of that litigant’s own misunderstand-
ing of the law or tactical mistakes in litigation.” Id., at 58.
Because none of the Tribe’s proffered circumstances was
beyond its control, the court held, there were no extraor-
dinary circumstances that could merit equitable tolling.
   The Court of Appeals’ decision created a split with the
Federal Circuit, which granted another tribal entity equi-
table tolling under similar circumstances. See Arctic
Slope Native Assn., Ltd. v. Sebelius, 699 F.3d 1289 (CA
Fed. 2012). We granted certiorari to resolve the conflict.
576 U. S. ___ (2015).
                              II
   The Court of Appeals denied the Tribe’s request for
equitable tolling by applying the test that we articulated
in Holland v. Florida, 560 U.S. 631. Under Holland, a
litigant is entitled to equitable tolling of a statute of limi-
tations only if the litigant establishes two elements: “(1)
that he has been pursuing his rights diligently, and (2)
that some extraordinary circumstance stood in his way
and prevented timely filing.” Id., at 649 (internal quota-
tion marks omitted).
   The Tribe calls this formulation of the equitable tolling
test overly rigid, given the doctrine’s equitable nature.
First, it argues that diligence and extraordinary circum-
stances should be considered together as two factors in a
unitary test, and it faults the Court of Appeals for declin-
ing to consider the Tribe’s diligence in connection with its
finding that no extraordinary circumstances existed. But
we have expressly characterized equitable tolling’s two
components as “elements,” not merely factors of indeter-
minate or commensurable weight. Pace v. DiGuglielmo,
544 U.S. 408, 418 (2005) (“Generally, a litigant seeking
6      MENOMINEE TRIBE OF WIS. v. UNITED STATES

                     Opinion of the Court

equitable tolling bears the burden of establishing two
elements”). And we have treated the two requirements as
distinct elements in practice, too, rejecting requests for
equitable tolling where a litigant failed to satisfy one
without addressing whether he satisfied the other. See,
e.g., Lawrence v. Florida, 549 U.S. 327, 336–337 (2007)
(rejecting equitable tolling without addressing diligence
because habeas petitioner fell “far short of showing ‘ex-
traordinary circumstances’ ”); Pace, supra, at 418 (holding,
without resolving litigant’s argument that he had “satis-
fied the extraordinary circumstance test,” that, “[e]ven if
we were to accept [his argument], he would not be entitled
to relief because he has not established the requisite
diligence”).
   Second, the Tribe objects to the Court of Appeals’ inter-
pretation of the “extraordinary circumstances” prong as
requiring a litigant seeking tolling to show an “external
obstacl[e]” to timely filing, i.e., that “the circumstances
that caused a litigant’s delay must have been beyond its
control.” 764 F.3d, at 58–59. The Tribe complains that
this “external obstacle” formulation amounts to the same
kind of “ ‘overly rigid per se approach’ ” we rejected in
Holland. Brief for Petitioner 32 (quoting 560 U.S., at
653). But in truth, the phrase “external obstacle” merely
reflects our requirement that a litigant seeking tolling
show “that some extraordinary circumstance stood in his
way.” Id., at 649 (emphasis added; internal quotation
marks omitted). This phrasing in Holland (and in Pace
before that) would make little sense if equitable tolling
were available when a litigant was responsible for its own
delay. Indeed, the diligence prong already covers those
affairs within the litigant’s control; the extraordinary-
circumstances prong, by contrast, is meant to cover mat-
ters outside its control. We therefore reaffirm that the
second prong of the equitable tolling test is met only
where the circumstances that caused a litigant’s delay are
                     Cite as: 577 U. S. ____ (2016)                   7

                         Opinion of the Court

both extraordinary and beyond its control.2
                             III
   The Tribe offers no circumstances that meet this stand-
ard.
   Its mistaken reliance on the putative Cherokee Nation
class action was not an obstacle beyond its control.3 As
the Tribe conceded below, see 614 F.3d, at 526–527, it
could not have been a member of the putative Cherokee
Nation class because it did not present its claims to an
IHS contracting officer before class certification was de-
nied. Before then, the Tribe had unilateral authority to
present its claims and to join the putative class. Present-
ment was blocked not by an obstacle outside its control,
but by the Tribe’s mistaken belief that presentment was
unneeded.
   The Tribe’s mistake, in essence, was its inference that
the reasoning of the Ramah class certification decision
(allowing tribes to participate—without presentment—in
the class challenging underpayment of BIA contract sup-
port costs) applied to the putative Cherokee Nation class.
This mistake was fundamentally no different from “a
garden variety claim of excusable neglect,” Irwin v. De-
partment of Veterans Affairs, 498 U.S. 89, 96 (1990), “such
as a simple ‘miscalculation’ that leads a lawyer to miss a
filing deadline,” Holland, supra, at 651 (quoting Lawrence,
supra, at 336). And it is quite different from relying on
——————
   2 Holland v. Florida, 560 U.S. 631 (2010), is a habeas case, and we

have never held that its equitable-tolling test necessarily applies
outside the habeas context. Nevertheless, because we agree that the
Tribe cannot meet Holland’s test, we have no occasion to decide whether
an even stricter test might apply to a nonhabeas case. Nor does the
Tribe argue that a more generous test than Holland’s should apply
here.
   3 Because we conclude that the Tribe’s mistake of law was not outside

its control, we need not decide whether a mistake of law, however
reasonable, could ever be extraordinary.
8        MENOMINEE TRIBE OF WIS. v. UNITED STATES

                         Opinion of the Court

actually binding precedent that is subsequently reversed.4
   The Tribe’s other excuses are even less compelling. Its
belief that presentment was futile was not an obstacle
beyond its control but a species of the same mistake that
kept it out of the putative Cherokee Nation class. And the
fact that there may have been significant risk and expense
associated with presenting and litigating its claims is far
from extraordinary. As the District Court noted below, “it
is common for a litigant to be confronted with significant
costs to litigation, limited financial resources, an uncer-
tain outcome based upon an uncertain legal landscape,
and impending deadlines. These circumstances are not
‘extraordinary.’ ” 841 F. Supp. 2d, at 107.
   Finally, the Tribe also urges us to consider the special
relationship between the United States and Indian tribes,
as articulated in the ISDA. See 25 U.S. C. §450a(b)
(“Congress declares its commitment to the maintenance of
the Federal Government’s unique and continuing relation-
ship with, and responsibility to, individual Indian tribes
and to the Indian people as a whole”). We do not question
the “general trust relationship between the United States
and the Indian tribes,” but any specific obligations the
Government may have under that relationship are “gov-
erned by statute rather than the common law.” United
States v. Jicarilla Apache Nation, 564 U.S. 162, 165
(2011). The ISDA and CDA establish a clear procedure for
the resolution of disputes over ISDA contracts, with an
unambiguous 6-year deadline for presentment of claims.
The “general trust relationship” does not override the
clear language of those statutes.5
——————
  4 The Court of Appeals speculated, without deciding, that such a de-

velopment might merit tolling, but like that court we have no occasion
to decide the question.
  5 Because we hold that there were no extraordinary circumstances,

we need not decide whether the Tribe was diligently pursuing its
rights. We also need not accept the Tribe’s invitation to assess preju-
                     Cite as: 577 U. S. ____ (2016)                     9

                          Opinion of the Court

                           IV
  For these reasons, the judgment of the United States
Court of Appeals for the District of Columbia Circuit is
affirmed.
                                         It is so ordered.




——————
dice to the Government, because the absence of prejudice to the oppos-
ing party “is not an independent basis for invoking the doctrine [of
equitable tolling] and sanctioning deviations from established proce-
dures.” Baldwin County Welcome Center v. Brown, 466 U.S. 147, 152
(1984) (per curiam). Rather, the absence of prejudice is “a factor to be
considered in determining whether the doctrine of equitable tolling
should apply once a factor that might justify such tolling is identified.”
Ibid. (emphasis added).